Name: COMMISSION REGULATION (EC) No 1365/96 of 15 July 1996 determining the extent to which applications lodged in June 1996 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  cooperation policy;  animal product
 Date Published: nan

 16. 7 . 96 FEN Official Journal of the European Communities No L 177/7 COMMISSION REGULATION (EC) No 1365/96 of 15 July 1996 determining the extent to which applications lodged in June 1996 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1996 submitted pursuant to Regulation (EC) No 1474/95 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 16 July 1996. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as last amended by Regulation (EC) No 1 219/96 (2), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the second quarter of 1996 are, in the case of all products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 19. 2) OJ No L 161 , 29. 6. 1996, p. 55. No L 177/8 MEN ] Official Journal of the European Communities 16 . 7 . 96 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1996 El 100,00 E2 97,83 E3 100,00